 

Exhibit 10.1

 

RESTRUCTURING AGREEMENT

 

This RESTRUCTURING AGREEMENT (this “Agreement”) dated as of August 21, 2018 is
entered into by and among Sport Endurance, Inc., a Nevada corporation (“SENZ”),
Yield Endurance, Inc., a New Jersey corporation and wholly-owned subsidiary of
SENZ (“Yield”), Prism Funding Co. LP, a Delaware limited partnership (“Prism”)
and Madison Partners LLC, a Delaware limited liability company (“Madison” or
“Buyer”, and together with SENZ, Yield and Prism, the “Parties”).

 

RECITALS

 

WHEREAS, Yield, SENZ (as guarantor), and Prism (as purchaser) are parties to a
Note Purchase Agreement dated as of March 14, 2018, as amended, (the “NPA”)
under which Yield issued a 10% OID Senior Secured Convertible Note (the “Senior
Note”) in the original principal amount of $5,500,000.

 

WHEREAS, pursuant to the Senior Note, as contemplated in the NPA, Prism advanced
$5,000,000 of bitcoin (“BTC”) pursuant to the terms of a Confidential BTC
Lending Program Participation Agreement, as amended, by and between Yield and
Madison (the “Bitcoin Agreement”).

 

WHEREAS, Yield, in connection with the NPA and the Bitcoin Agreement entered
into: (A) an Account Control Agreement (the “Account Agreement”) with Madison
(as BTC depository) and Prism, and (B) a Security Agreement (the “Security
Agreement”) with SENZ and Prism.

 

WHEREAS, SENZ, in connection with the NPA and the Bitcoin Agreement entered
into: (A) a Subordination Agreement with Yield and the holders of SENZ’s senior
secured convertible debt due December 9, 2018 named therein (the “Subordination
Agreement”) and (B) a Guaranty Agreement (the “Guaranty”) on behalf of Yield for
the benefit of Prism.

 

WHEREAS, as additional consideration SENZ issued to Prism warrants to purchase
25,000,000 shares of SENZ’s Common Stock (the “Warrants”) with an exercise price
of $0.01 per share.

 

WHEREAS, the Parties desire to restructure the transactions in order to (A)
provide for the continuation of the business of Yield pursuant to the Bitcoin
Agreement; (B) assign to Madison all of the ownership interests in Yield; (C)
terminate the Guaranty; and (D) cancel 15,000,000 of the Warrants.

 

Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings provided in that certain Stock Purchase Agreement (the “SPA”) by
and between SENZ and Buyer, attached hereto as Exhibit I.

 

 

--------------------------------------------------------------------------------

 

 

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.

Yield. SENZ agrees to transfer, convey and assign to the Buyer 100% of the
issued and outstanding shares of common stock (the “Shares”) of Yield pursuant
to the terms of the SPA on the Closing Date.

 

2.

Guaranty. The Guaranty shall terminate and shall no longer be of any force or
effect.

 

3.

Warrants. On the Closing Date, SENZ and Prism agree that SENZ shall cancel
15,000,000 of the Warrants and that 10,000,000 Warrants shall remain outstanding
as previously issued to Prism. The Warrants shall be on such terms, and subject
to such conditions, including exercise price and term as the Warrants possessed
on the Closing Date.

 

4.

Release. The Parties agree to release each other with respect to the
transactions described herein, pursuant to the terms of a Release Agreement
substantially in the form of Exhibit II annexed hereto.

 

5.

Closing Date. For purposes hereof, the Closing Date shall be the date upon which
this Agreement the SPA and the other Transaction Documents are executed and
delivered to the Parties as contemplated herein.

 

6.

Public Announcements; Statements. Neither SENZ nor any Affiliate of SENZ shall
make any public filing or announcement, or public issue, or release or deliver
to any person any statement of any kind concerning this Agreement or the subject
matter hereof, including relating to the transactions effected by or
contemplated by the SPA, or the Release in any proxy materials, disclosures or
other distributions (collectively, a “Release” or “Releases”), without the prior
written consent of Buyer having first had an opportunity to review such Release
and having approved such Release in writing. Buyer’s right to review and approve
any Release shall extend, without limitation, to any Release in the form of a
Form 8-K or other securities filing and, any report issued to lenders, investors
or prospective investors or lenders, any press release relating to the
transactions effected or contemplated by the Transaction Documents. SENZ shall
provide Buyer with interim and final drafts of any and all proposed Releases as
soon as available, and with sufficient time to permit Buyer to review any and
all Releases prior to any and all deadlines for the issuance or filing of such
Release imposed by this Agreement or any applicable legal requirement. Without
limiting the foregoing, neither SENZ nor any officer or other representative of
SENZ shall, without the prior written approval of Buyer, (i) make any type of
public announcement  or communication of any nature or description that
identifies or refers to the Buyer or any Affiliate thereof, whether in oral,
written, electronic or other form or (ii) make any written, visual or electronic
communication identifying or referring to Buyer or any of their Affiliates,
other than such disclosures or other submissions as are legally required and
solely to the limited extent so required, and provided that SENZ shall provide
Buyer with prior written notice of any such proposed disclosure, including the
reason therefor, to the extent legally permissible.

 

 

-2-

--------------------------------------------------------------------------------

 

 

 

 

7.

Representations and Warranties.

 

In order to induce Madison and Prism to enter into this Agreement, SENZ hereby
represents and warrants to Madison and Prism as of the Agreement date and the
Closing Date that:

 

(a)     Organization and Business. SENZ is (a) a duly organized and validly
existing corporation, (b) in good standing under the laws of the jurisdiction of
its incorporation, and (c) has the power and authority, corporate or otherwise,
necessary (i) to enter into and perform the obligations required under the
Transaction Documents to which it is a party, and (ii) to carry on the business
now conducted or proposed to be conducted by it. Yield is (a) a duly organized
and validly existing corporation, (b) in good standing under the laws of the
jurisdiction of its incorporation, and (c) has the power and authority,
corporate or otherwise, necessary (i) to enter into and perform the obligations
required under the Transaction Documents to which it is a party, and (ii) to
carry on the business now conducted or proposed to be conducted by it.

 

(b)     Qualification. SENZ and each of its Subsidiaries is duly and legally
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each state or jurisdiction in which such
qualification is required and is duly authorized, qualified and licensed under
all laws, regulations, ordinances or orders of public authorities, or otherwise,
to carry on its business in the places and in the manner in which it is
conducted in each state or jurisdiction in which failure to obtain such
qualification would have a Material Adverse Effect.

 

(c)     Operations in Conformity with Law, etc. The operations of SENZ and Yield
as now conducted or proposed to be conducted are not in violation of, nor is
SENZ or Yield in default under, any Legal Requirement where the violation or
default would have a Material Adverse Effect.

 

(d)     No Litigation. No litigation, arbitration or other proceeding is pending
or to the knowledge of SENZ threatened by or before any court, arbitration panel
or governmental authority; no law or regulation shall has been enacted and no
judicial or administrative decision has been rendered; in each case, which
enjoins, prohibits or materially restricts, or seeks to enjoin, prohibit or
materially restrict, the consummation of the transactions contemplated by this
Agreement or the performance of the business conducted by Yield and no notice of
any claim or demand has been received by SENZ or Yield threatening any such
action or event.

 

(e)     Authorization and Non-Contravention. SENZ and Yield each have taken all
corporate, limited liability or other action required to execute, deliver and
perform this Agreement and each other document to which it is a party. All
necessary consents,

 

-3-

--------------------------------------------------------------------------------

 

 

 

approvals and authorizations of any governmental or administrative agency or any
other Person of any of the transactions contemplated hereby shall have been
obtained and shall be in full force and effect. This Agreement and each other
document to which it is a party does not (i) contravene the terms of any of such
company’s organization documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any lien under, or require any payment to
be made under (x) any contractual obligation of SENZ or Yield or (y) any
material order, injunction, writ or decree of any governmental authority or any
arbitral award to which SENZ or any such Subsidiary is subject or (iii) violate
any Legal Requirement.

 

(f)     Required Consents. SENZ has, as of the date hereof and as of the Closing
Date, the full right to assign the Shares to Buyer, free of all liens, claims or
encumbrances, and without triggering any payment obligations. No payments to any
third parties will be triggered by any of the Transaction Documents, other than
the payments that are reflected on Schedule 5(f)(1).

 

(g)     No Default. The Senior Note is not in Default and no Event of Default
under the Senior Note or NPA has occurred as of the Closing Date. The Terms
Default and Event of Default shall have the same meaning as in the Senior Note.

 

(h)     Absence of Undisclosed Liabilities. As of the Closing Date, Yield has no
outstanding debts, claims, liabilities, commitments or obligations of any nature
whatsoever, whether accrued, absolute, contingent or otherwise, other than as
provided for in this Agreement or disclosed and accrued for and set forth in
Schedule 5(h)(1). There is no basis for assertion against SENZ of any such debt,
claim, liability, commitment, obligation or loss except as set forth on Schedule
5(h)(2) hereto. For the avoidance of doubt, SENZ acknowledges that Yield shall
have no obligations other than as relates to the Bitcoin Agreement and Yield and
Buyer(s) are not assuming any such debts, claims, liabilities, commitments,
obligations or losses not disclosed and accrued for or reserved against, and
Yield and Buyer(s) will be indemnified and held harmless for all undisclosed
debts, claims, liabilities, commitments or obligations by SENZ, to the extend
provided for in the SPA.   

 

8.

Closing Date.

 

This Agreement shall become effective on the Closing Date upon the satisfaction
of each of the conditions set forth in this Section 8 (unless waived by Buyer):

 

(a)     The receipt by the Parties of: (i) fully executed copies of this
Agreement and the Releases, executed by SENZ, Yield, Prism, Madison, and Buyer
and fully executed copies of the SPA executed by SENZ and Buyer, with stock
certificates and duly executed stock powers therefore, (ii) an amended Warrant
certificate dated as of the original warrant issue date in the amount of
10,000,000 shares issued to Prism, (iii) updated schedules to each of the
Transaction Documents in form and substance satisfactory to Prism, Madison, and
Buyer reflecting any and all loans and amounts due and owing under the Bitcoin
Agreement to Yield, (iv) an officer’s certificate from the Chief Executive
Officer of SENZ certifying that the representations and warranties of

 

-4-

--------------------------------------------------------------------------------

 

 

 

SENZ contained in this Agreement are true and correct as of the date hereof in
all material respects and that the conditions set forth in this Section 8(a)
have been fully satisfied, (v) a grant by SENZ to the Buyer of a
power-of-attorney to take all steps in SENZ’s name in furtherance of the
management of Yield and resignation of each of Yield’s officers and directors
(and appointment of their successors designated by Buyer in form and substance
acceptable to Buyer), and (vi) such other documents and deliverables to the
extent reasonably required by any of the Parties hereto.

 

(b)     The execution, delivery, and performance by SENZ of this Agreement and
each of the Transaction documents, as applicable, having been duly authorized by
all necessary corporate or other organizational action on the part of SENZ and
not (i) violating any material provision of federal, state, or local law or
regulation applicable to SENZ, or the organization documents of SENZ or Yield,
or any order, judgment, or decree of any court or binding on any such entity,
(ii) conflicting with, resulting in a breach of, or constituting (with due
notice or lapse of time or both) a default under any material agreement of SENZ,
(iii) resulting in or requiring the creation or imposition of any lien of any
nature whatsoever upon any assets of SENZ, or (iv) requiring any approval of any
holder of Capital Stock of SENZ (or Yield) or any approval or consent of any
Person or trigger any payment obligation under any material agreement, except
for the required consents being required to effect the restructuring.

 

9.

Miscellaneous.

 

(a)     Counterparts. This Agreement may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

(b)     Interpretation; Governing Law, etc. The provisions of Article 3 of the
SPA are hereby incorporated into this Agreement and shall be binding on the
Parties, to the fullest extent as if the text of such provisions were set forth
in their entirety herein.

 

(c)     Definitions.

 

a.     “Affiliate” of a specified Party means a person who (at the time when the
determination is to be made) directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the specified person. As used in the foregoing sentence, the term “control”
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities, by contract or
otherwise, or such other relationships as, in fact, constitutes actual control.

 

-5-

--------------------------------------------------------------------------------

 

 

 

b.     “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

c.     “Legal Requirement” means any present requirement imposed upon SENZ or
Yield by any law, statute, rule, regulation, directive, order, decree or
guideline (or any interpretation thereof by courts or of administrative bodies)
of the United States of America, or any state, or other political subdivision
thereof, or by any board, governmental or administrative agency, central bank or
monetary authority of the United States of America or any other jurisdiction in
which SENZ or Yield owns property or conducts its business, or any political
subdivision of any of the foregoing.

 

d.     “Material Adverse Effect” means any material adverse effect on (i) the
business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of SENZ or Yield taken
as a whole, (ii) the transactions contemplated hereby or in any of the other
Transaction Documents or any other agreements or instruments to be entered into
in connection herewith or therewith or (iii) the authority or ability of Yield
or SENZ to perform any of their respective obligations under any of the
Transaction Documents.

 

e.     “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and any governmental entity or any department or agency thereof.

 

f.     “Transaction Documents” means collectively, this Agreement, the SPA, the
Release, the amended Warrant, each of the schedules to the Transaction
documents, and each of the other agreements and instruments entered into or
delivered by any of the Parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

 

(The remainder of this page has been intentionally left blank.)

 

 

-6-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

 

Buyer: MADISON PARTNERS, LLC

           

By:

 

Title:

         

SPORT ENDURANCE, INC.

           

By: David Lelong

 

Title: Chief Executive Officer

         

YIELD ENDURANCE, INC.

           

By:

 

Title:

     

PRISM FUNDING CO, LP

            By:   Title:

 

 

 
 

 